Exhibit 10.1

﻿

Form of Non-Employee Director Confidentiality Agreement

﻿

____________, 201X

﻿

In connection with my nomination and service as a member of the board of
directors (a “Director”) of Aratana Therapeutics, Inc., a Delaware corporation
(the “Company”), I hereby agree with the Company as follows:

﻿

1. In connection with my service as a Director, I may acquire certain
confidential, proprietary or competitively sensitive information that relates to
the Company or its subsidiaries, and/or their respective directors, officers,
employees, agents, affiliates or other representatives, and/or to any vendor,
client or customer of the Company or any other such party that has an existing
or proposed relationship with the Company (collectively, “Confidential
Information”).  Such Confidential Information includes, but is not limited to,
all information furnished or made available by or on behalf of the Company to
its directors, whether oral or written, and regardless of the manner or context
in which it is furnished, and information regarding the Company’s governance
(including discussions and deliberations relating to issues and decisions
between and among the Company and its directors, officers and/or employees),
board of directors, management, plans, strategies, business, finances or
operations, including information relating to financial statements, evaluations,
plans, programs, customers, plants, equipment and other assets, products,
processes, manufacturing, marketing, research and development, know-how and
technology, intellectual property and trade secrets and information which the
Company has obtained from third parties and with respect to which the Company is
obligated to maintain confidentiality.  Except as provided in this agreement or
with the prior and express written consent of the Company, I will maintain the
confidentiality of the Confidential Information, I will not disclose any
Confidential Information to third parties, and I will not use any Confidential
Information for any purpose other than in connection with serving as a director
of the Company. 

﻿

The term “Confidential Information” does not include information which (a) is
already in my possession or becomes available to me from a source other than the
Company or its representatives, provided that I did not know or have reason to
believe that such source is bound by a confidentiality agreement with, or other
obligation or duty of secrecy to, the Company; or (b) becomes generally
available to the public other than, directly or indirectly, as a result of a
disclosure by me or my representatives.  Nothing contained in this agreement
prevents me from disclosing Confidential Information to directors, officers,
employees, accountants, legal counsel or other advisors of the Company for
purposes related to my role as a director of the Company.

﻿

2. If I become requested or required by applicable law, rule, regulation, order,
judicial or regulatory process or the rules of any stock exchange (collectively,
“Law”) to disclose any Confidential Information, I will use commercially
reasonable efforts to promptly provide the Company with notice of such request
or requirement, to the extent permitted by Law, so that the Company may seek a
protective order or other appropriate remedy or waive compliance with the terms
of this agreement.  In the event that a protective order or other remedy is not
obtained, or that the Company waives compliance, I may furnish, without
liability hereunder, such portion of the Confidential Information that I am,  on
the advice of counsel, required by Law to disclose and will exercise my
reasonable best efforts to preserve the confidentiality of the Confidential
Information, including, without limitation, by cooperating with the Company, at
the Company’s



 

 

--------------------------------------------------------------------------------

 

 

expense, to obtain an appropriate protective order or other reliable assurance
that confidential treatment will be accorded the Confidential Information.

﻿

3. I acknowledge I have been advised that:

﻿

a.



The United States securities laws prohibit any person who has received from an
issuer material, non-public information from purchasing or selling securities of
such issuer or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities; and

﻿

b.



a  director which shares Confidential Information with an investor, a director
that has a relationship with an investor that allows the investor to influence
the director’s decisions as a director, or a director that has a relationship
with an investor that allows the director routinely to influence the investor’s
investment policy regarding the Company could result in such investor becoming
subject to Section 16 of the Securities Exchange Act of 1934.

﻿

4. At such time as I am no longer a Director I will promptly return to the
Company or promptly destroy all copies of the Confidential Information furnished
to me by the Company, including all documents, memoranda, notes and other
writings prepared by me or my advisors.  I agree to confirm in writing, if so
requested by the Company, my compliance with the provisions of this paragraph.

﻿

5. I agree that money damages would not be a sufficient remedy for any breach of
this agreement by me and that the Company will be entitled to injunctive relief,
specific performance and any other appropriate equitable remedies for any such
breach.  Such remedies shall not be deemed to be exclusive, but shall be in
addition to all other remedies available at law or in equity.  No waiver of any
breach of this agreement shall be a waiver of any preceding or succeeding
breach.  No waiver of any right under this agreement shall be construed as a
waiver of any other right.  No modification of or amendment to this agreement,
nor any waiver of any rights under this agreement, will be effective unless in
writing and signed by the party to be charged.  This agreement may be executed
in counterparts, each of which shall be deemed to be an original, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.  This agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  I agree that I
may not assign this agreement without the prior written consent of the Company,
which consent shall be granted or not according to the Company’s sole
discretion.  There are no third-party beneficiaries of this agreement.  In case
provisions of this agreement shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions of the
agreement shall not in any way be affected or impaired thereby.

﻿

6. This agreement shall be governed and construed under the laws of the State of
Delaware, without regard to conflict of laws principles.

﻿

Signature page follows.

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has hereto executed this agreement as of the
day and year first written above

﻿

﻿

__________________________________________
Signature

﻿

__________________________________________
Printed Name

﻿



Accepted and Agreed to by
Aratana Therapeutics, Inc.

﻿

By:____________________________
Name:    
Title:    General Counsel and Secretary

﻿

﻿

﻿



[Signature Page to Director Confidentiality Agreement]

 

--------------------------------------------------------------------------------